Citation Nr: 1415614	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  11-29 808	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for residuals of a low back injury.  

2.  Entitlement to service connection for residuals of a low back injury. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel
INTRODUCTION

The appellant had active service in the Army from August 1983 to November 1983.  He thereafter served in the reserves, including a period of active duty for training (ACDUTRA) from September 15, 1984, to September 29, 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The appellant testified in support of his claims at an October 2012 hearing at the RO before the undersigned Veterans Law Judge, a transcript of which is in the file.

The issue of entitlement to service connection for residuals of a low back injury is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for residuals of a low back injury was denied in an April 1990 rating decision that was not appealed, nor was any new and material evidence submitted within the appeal period.

2.  Evidence added to the record since the April 1990 rating decision is new and, when considered with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for residuals of a low back injury and raises a reasonable possibility of substantiating the claim.






CONCLUSIONS OF LAW

1.  The April 1990 rating decision is final.  38 U.S.C. § 4005(c) (1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1989); currently 38 U.S.C.A § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence has been received since the April 1990 rating decision to reopen this claim of service connection for residuals of a low back injury.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection, the record must contain: (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in- service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).

However, as to service in the reserves, those that serve in the reserves in periods of ACDUTRA or periods of inactive duty for training (INACDUTRA) are not veterans and, so, are not entitled to the presumptive service connection for chronic diseases.  38 U.S.C.A. § 101(2) and (24); see also Donnellan v. Shinseki, 676 F.3d 1089 (Fed.Cir. 2012).  When a claim for service connection is based on a period of ACDUTRA, there must be some evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of ACDUTRA service alone.  Id.  

In this case, the appellant is not service-connected for any disability, including any disability incurred during the relevant period of ACDUTRA in September 1984.  Thus, the provision of presumptive service connection for arthritis is not applicable.  

In an April 1990 rating decision, service connection was denied for a low back disability, and the appellant was advised of appellate rights but did not appeal this decision and it became final.  The appellant was advised that although an injury during ACDUTRA in September 1984 was documented, there was no residual disability.  Rather, as part of a December 1989 VA examination an electromyogram was normal and showed no evidence of radiculopathy in the right lower extremity. In addition, a computed tomography of the lumbar spine showed the spinal canal was normal with no evidence of disc herniation, and the facet joints were also normal.  His claim for service connection was denied on the basis that the injury had been acute and there were no chronic residuals.  

Records on file at that time included a December 1989 report from Dr. Judson Sprandel, a chiropractor, that the appellant had chronic pain of the neck, left shoulder, and left arm from a recent fall.  

The appellant has applied to reopen that claim.  

For claims such as this received on or after August 29, 2001, a claim shall be reopened and reviewed if "new and material" evidence is presented or secured with respect to a claim that is final.  Evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  "Material" evidence is evidence that relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

The focus is not exclusively on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  

In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 511 (1992).  

Even though the RO determined that new and material evidence had been submitted to reopen the claim for service connection for low back disability, the Board must determine in the first instance whether to reopen the claim because this affects the Board's legal jurisdiction to adjudicate the underlying claim on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

VA will not provide a VA nexus examination in the reopening context but will if the claim is reopened.  38 C.F.R. § 3.159(c)(4).  However, this does not mean that a claimant must submit a medical nexus opinion to reopen a claim which was denied based in part on an absence of medical nexus evidence.  Rather, lay evidence which is new and material could trigger VA's duty to assist to obtain a medical opinion.  Thus, new and material evidence is that which raises the likely entitlement to a nexus medical examination if the claim were to be reopened.  

Private clinical records since the 1990 unappealed rating decision include a March 2002 clinical notation that the appellant had had back pain since an injury in "1994" and had had back pain intermittently since then.  Another clinical record indicated that he had had treatment for his back since his "1984" injury through 2004.  

Records of Dr. Papacostas include a January 2004 notation of lumbar pain with no obvious etiology and an April 2004 notation that the appellant had had back pain for 20 years.  

Records from the Ohio Bureau of Worker's Compensation indicate that medical records of two physicians and ER visits stated that the appellant's back was not related to a February 13, 2009, on-the-job injury.  

An August 2009 clinical record of Dr. Ivan Santoso notes that a review of records, including records of Dr. Michael Marvin in July 2009, indicated that the back disability pre-existed the work related injury and the latter did not directly or substantially aggravate such pre-existing condition.  

Records of Dr. Harsh Govil in June and July 2009 state that to a reasonable degree of medical probability and certainty the work related injury was the direct and proximate cause of low back disability.  

Records of the Mercy Medical Center from March 2010 to March 2011 include an October 2010 report of a T10 partial laminectomy with implantation of a spinal stimulator for treatment of reflex sympathetic dystrophy of the left lower extremity as a result of the work related injury.  Also, it was noted that thereafter the appellant had been in a motor vehicle accident when he was rear-ended and the other driver, when confronted, drew a gun causing the appellant to dive behind his car, following which he had significant pain down the left leg and over the site of the implantation.  A February 2011 clinical note indicates that the appellant met the criteria for long-term social security disability and, while citing the worker compensation claim number, indicated that in the opinion of a physician the appellant's back problems began when he injured his back in September 1984 and, so, his current back problem was work related and "if Workers' Compensation is not going to cover further issues pertaining to his back, then in my opinion, the VA should be responsible for such."  

A December 2011 statement from Dr. Michael Rivera-Weiss reflects an opinion that within a reasonable degree of medical certainty the diagnosis of lumbar radiculopathy was caused by the appellant's 1984 injury when he was struck by a 230 pound projectile when "on active duty."  

The appellant was afforded a VA examination in May 2012 and the diagnosis was degenerative arthritis with radiculopathy.  After a review of the records, the VA examiner opined that the appellant had degenerative arthritis of the cervical and lumbar spinal segments, but that they were not related in the 1984 injury in service.  

At the October 2012 travel Board hearing the appellant testified as to the circumstances of his back injury during his two weeks summer training at Ft. Knox, Kentucky, in September 1984.  He further testified as to his treatment immediately following that injury as well as by private clinical sources in the years thereafter.  He also testified that he has sought VA treatment in Cleveland in 1984 or 1985   However, he had had continuous back problems since 1984.  He was only 48 years old but was now on Social Security.  His service records documented that his 1984 injury was in the line of duty.  The service representative stated that the appellant had been receiving ongoing treatment since the 1984 injury.

Here, the appellant has submitted many pages of private clinical records which clearly documents the current existence of disability of the low back.  This alone, even without consideration of some of these private clinical records which suggests or opines that such disability is due to injury during his period of ACDUTRA in 1984, is sufficient to reopen the claim.  Moreover, in the reopening context, and for the limited purpose of reopening, the Board may not weigh the conflicting medical opinions as to the etiology of the current low back disability.  

Therefore, since there is new and material evidence, the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  It now must be readjudicated on the underlying merits, i.e., on a de novo basis.





ORDER

New and material evidence having been submitted, the claim for service connection for residuals of a low back injury is reopened, and to that extent, the appeal is granted.


REMAND

The claim requires further development before being decided.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board notes that VA has a duty to obtain SSA records when it has actual notice that the appellant is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the RO/AMC must contact SSA and obtain the appellant's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records in SSA's possession.  Similarly, records of the appellant's claim with the Ohio Bureau of Workers' Compensation, pertaining to his February 2009 injury must also be obtained.  

Although it was asserted at the hearing, and a private clinical record suggests, that the appellant had been continuously treated by medical sources since his 1984 injury, the only records during that time other than the 1989 VA examination report, is the December 1989 report from a chiropractor as to treatment after a postservice injury in either 1987 or 1988.  Since it is asserted that other records exist, and such records could corroborate continuity of symptomatology, the appellant and his representative should be contacted to clarify the dates, places, and sources of all treatment other than from the chiropractor whose 1989 statement is on file.  Then such records should be obtained and associated with the claim file.  

Lastly, inasmuch as no VA treatment records are on file but the appellant testified that he had sought such treatment in Cleveland, Ohio, as early as 1985, obtain all records for the appellant from the VA Medical Center in Cleveland, Ohio, dated from 1985 to the present.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records for the appellant from the VA Medical Center in Cleveland, Ohio, and all associated outpatient clinics, dated from 1985 to the present.  All attempts to obtain these records must be documented in the claims file.

2.  Contact the Social Security Administration (SSA) and request the appellant's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records in SSA's possession.  A copy of any request(s) sent to SSA, and any reply, to include any records obtained from SSA, must be included in the claims file.  

When requesting records in the custody of a Federal department or agency, such as VA or SSA records all reasonable efforts must be made until it is clear that either such records do not, or no longer, exist or that further efforts to obtain such records would be futile.  

3.  Obtain all records from the Ohio Bureau of Workers' Compensation pertaining to the appellant's February 2009 injury.  

4.  Contact the appellant and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim, to include (a) the current and full name and address of the current custodian of the records of his post-service treatment since 1984 (other than the chiropractor that treated him in 1987 or 1988 to 1989) until 2004.  

Based on his response, attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain named records, such records cannot be obtained, notify the appellant and (a) identify the specific records that could not be obtained; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The appellant and his representative must then be given an opportunity to respond.  

5.  After the foregoing has been accomplished, or a reasonable period of time has expired in attempting to fulfill the foregoing, schedule the appellant for an appropriate VA orthopedic examination to ascertain the etiology of any disabilities of the low back.  

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The entire claim file must be made available to the examiner.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail. 

The examiner should clearly indicate whether the appellant now has current disability of the low back.  Each such disability should be identified.  As to each such identified disability, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any such disability(ies) had its onset during ACDUTRA in September 1984; as opposed to being due to any postservice injury(ies).  

In reaching these determinations, the examiner should review all past medical studies in an attempt to reconcile findings and opinions expressed as to whether the appellant has chronic residual disability from his September 1984 injury while on ACDUTRA, particularly in light of the opinions of private clinical sources.  

The examiner is asked to note the different standards of proof.  The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it. 

A complete rationale should be provided for each opinion or conclusion made by the examiner.  

6.  The appellant is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case.  The consequences of failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2013). 

7.  After the above actions have been completed, readjudicate the claim on the merits.  If the claim remains denied, issue a Supplemental Statement of the Case, and afford the appropriate period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


